Order entered July 11, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00669-CV

   MARIA MEIRA, INDIVIDUALLY, AND AS EXECUTOR OF THE ESTATE OF
                          VANESSA BLAKE,
 DECEASED, RANDY BERT BLAKE, JR., INDIVIDUALLY, AND AS EXECUTOR OF
  THE ESTATE OF RANDY BERT BLAKE III, DECEASED, AND RANDY XAVIER
   BLAKE, INDIVIDUALLY, AND AS NEXT FRIEND OF XXXXXX XXXXX AND
             XXXXXXX XXXXX, MINOR CHILDREN, Appellants

                                                 V.

  J. H. STRAIN & SONS, INC., CONTRACTORS SERVICE, LTD., CONTRACTORS
 SERVICE COMPANY, LYTLE ENTERPRISE, INC., GLIDEWELL INVESTMENTS,
 LLC, MOUNTAIN MOVERS TRUCKING, LTD., MARSHA BOLIN, AND BILLY JOE
                               BOLIN, Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-05396

                                             ORDER
       Before the Court is court reporter Deana K. Rouse’s July 10, 2018 request for a ten-day

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record be filed no later than July 23, 2018.


                                                        /s/   DAVID EVANS
                                                              JUSTICE